Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 was filed before the first action on the merits of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Seema Mehta on 02/07/2022.
The application has been amended as follows: in the abstract all instances of “said” are replaced with --the-- . 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims, no prior art was found to anticipate/render obvious the estimation of distance to a speed breaker (speed bump) by analyzing the time and distance separation profile of another vehicle ahead of the main vehicle.
	The dependent claims 2-8 are found to be allowable for the same reasons as independent claim 1.

	Speaking generally of the pertinent art listed in the conclusion section, art of record generally teaches either directly detecting of the speed bump, via cameras or analysis of vibrational data of the car itself, not analysis of the behavior of another vehicle. While in some documents this detection/location of the speed bump is shared to other vehicles/a central server/database that isn’t the same as a main vehicle monitoring the behavior of another vehicle to detect road condition/speed bumps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102017201838 A1; KR 0161177 B1; KR 20130000125 A; KR 101517695 B1; GB 2525839 A; WO 2016045761 A1; US 20170061710 A1; US 20170106855 A1; US 20190079539 A1; US 20190170511 A1; US 20190248364 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661